DETAILED ACTION
Acknowledgements
This communication is in response to the claim amendment filed August 20, 2020 and further in response to a telephone interview with Applicant’s representative S. Kea Enos on May 18, 2022 (“May Communication”).
Claims 1-8, 10, 11 & 14-16 are pending. 
Claims 9, 12, 13, have been canceled in the May Communication.

Examiner's Amendment
An Examiner's amendment to the record appears below.  Should the changes and/or additions by unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in the May Communication.
The application has been amended as attached, wherein

Claims 1-8, 10, 11 & 14-16 are pending. 
Claims 9, 12, 13, have been canceled
	
Allowable Subject Matter
Claims 1-8, 10, 11 & 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record:
Gustafson (US 20200092797 A1) (“Gustafson”) 
Townend (US 20160066227 A1) (“Townend”). 
Ely et al (US 20160095017 A1) (“Ely”). 
Fang  (WO 2020074003 A1) (“Fang”). 
Donelson et al (US 20120110640 A1) (“Donelson”)
Krumm et al (US 20060046709 A1) (“Krumm”). 
Friedl et al (US 20150148104 A1) (“Friedl”)

Gustafson discloses: 
a WiFi sharing system (para [0017]) comprising: a server having a memory storing personal property information (fig 1; paras [0043], [0094]); 
a provider computing device coupled to the server (fig 1; para (0043]); and 
a user computing device coupled to the provider computing device (fig 1; para (0043]), wherein the server is programmed to: receive and process a signal from a provider computing device that a first WiFi network associated with the provider computing device is in a share WiFi mode (fig 4; para (0082]); automatically set the first WiFi network to share WiFi mode (para (0043]); 
receive and process a signal from a user computing device that the user computing device is requesting to rent access to a WiFi network (paras [0043], [0048]), wherein the request includes location data of the user computing device (fig 4A, steps 415-425; para (0043]); 
determine that the first WiFi network, in the share WiFi mode, is within WiFi proximity of the user computing device (para (0043]) and send the name of the first WiFi network to the user cornpuli11y device for display and selection through the user computing device (fig 2A; paras [0051], (0053]); 
receive and process a signal from the user computing device selecting the WiFi network (figs 28, 4A; paras (0054], [0083]); process payment for use of the first WiFi network (para (0048]) and automatically establish a connection between the user computing device and the first WiFi network without sharing the SSID, the password or a combination of the SSID and the password (paras [0035], (0046]); and 
transfer the connection from the user computing device to a second WiFi network on the system (the user device 140 has access to the first wireless access point 130, and while the user device 140 moves closer to a second wireless access point 150, the user device 140 is provided access to the second wireless access point 150 while removing access (transfer the connection) to the first wireless access point 130; para (0045]), wherein the payment is apportioned between each provider of the WiFi networks to which the user computing device is connected (payment is based on tracked network usage (apportioned between) of each wireless access point; para (0044]).   

Gustafson further discloses a plurality of provider computing devices coupled to the server (server 110 receives information (coupled) 1tlyc1rding consumer share status for each of a plurality of consumers of wireless access points 130; para [0043]), wherein each of the plurality of provider computing devices corresponds to one of a plurality of primary WiFi networks (wireless access points 245a-d are gateways (computing devices) comprising network access points (WiFi network); fig 2A; para [0051 ]); and a user interface displayed on the user computing device (a WiFi share app 220 on the user device 205 is a user interface; fig 2A; paras [0051], [00531); wherein the user interface displays a list of WiFi networks, of the plurality of primary WiFi networks, that are within a detectable range of the user computing device and that are in the share WiFi mode for selection by a user of the user computing device (fig 2A shows the WiFi share app 220 displaying a list of access points, RG1, RG2, RG3, that are in wireless communication range, and where the user manually selects the access point using a checkbox in the WiFi share app 220; figs 2A, 2B; paras [0043], [0053], [00541). 

Townend discloses determining if the WiFi network signal strength of the first WiFi network drops below a minimum threshold (if a signal strength is lower or higher than a threshold for the client device to perform a handover to another wireless access point; para [0092]).  

Donelson discloses wherein the server is further programmed to receive a login signal from the user computing device through a limited connection between the user computing device and the WiFi network (the user queries the server requesting User A's network security configuration at step 302, and enters the wireless network login credentials including user name and password (login signal); fig 3; paras (0037), (0064)), the login signal bypassing the provider computing device (fig 10 shows the User Blog-in attempt at step 1006 bypassing User A (provider); fig 10), the login signal including a user name and user password (user name and password; para
[0064)); verify that the user name and user password are associated with a user account stored on the server (User A shares its access point's network security configuration with the server, and User B enters the user name and password to request connection to the access point (associated with user account); fig 10; para (0063)); and automatically connect the user computing device to the WiFi network only
after the username and user password are verified (if the user is authenticated after providing the user name and password, access is allowed in step 1012 (automatically connect the user); fig 10; para (0063)). 

Friedl discloses confirm that an active payment instrument information is associated with the user account and available to pay for use of the system (soliciting payment from the second mobile device prior to providing the password (confirm active payment instrument information is associated with the user account and available to pay); claim 5 of Friedl; billing is mediated through a payment system, such as PayPal; para [0030)); and the payment instrument information is confirmed (billing is mediated through a payment system, such as PayPal; para [0030)).  

Krumm discloses wherein the list is sortable by a filter selected from the group of filters consisting of signal strength, provider rating, availability time, shared signal, dedicated signal, and any combination thereof (the list of access points is sorted by signal strength; para [0071]).  

Fang discloses wherein the server is further programmed to limit the number of users accessing the WiFi network at any time in response to provider input to the provider computing device (a server limits the number of device connections implemented by a setting option selected by a user on a mobile terminal; abstract; page 8).  

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The references Gustafson, Townend, Ely, Fang, Donelson, Krumm & Friedl discloses as previously discussed.  The references however do not fairly teach:
a server having a memory storing personal property information; 
a plurality of provider computing devices coupled to the server; and 
a user computing device coupled to at least a first provider computing device of the plurality of provider computing devices, wherein the server is programmed to:
receive and process a signal from the least first provider computing device, the signal indicating that at least a first Wifi network of a plurality of primary WiFi networks is associated with the first provider computing device and  is in a share WiFi mode;
automatically set the first Wifi network of the plurality of primary WiFi networks to share WiFi mode;
receive and process a signal from a user computing device that the user computing device is requesting to rent access to a WiFi network, wherein the request includes location data of the user computing device;
determine that at least the first Wifi network, in the share WiFi mode, is within WiFi proximity of the user computing device and send a user interface displayed on the user computing device, wherein the user interface displays a list of primary WiFi networks, of the plurality of primary WiFi networks, that are within a detectable range of the user computing device and that are in the share WiFi mode for selection by a user of the user computing device, including a 
receive and process a signal from the user computing device selecting the first WiFi network;
before the user computing device is connected to the first WiFi network, send for display on the first provider computing device an indication that the first WiFi network has been selected by the user computing device and provide an option for the first WiFi network selection to be accepted or denied through input to the first provider computing device, whereupon the user computing device is automatically connected to the first WiFi network only if the first WiFi network selection is accepted;
receive a login signal from the user computing device through a limited connection between the user computing device and the first WiFi network, the login signal bypassing the first provider computing device, the login signal including a username and user password;
verify that the username and user password are associated with a user account stored on the server; 
confirm that an active payment instrument information is associated with the user account and available to pay for use of the system; 
automatically connect the user computing device to the first WiFi network only after the username and user password are verified and the payment instrument information is confirmed, wherein 
transfer the connection from the user computing device to a second WiFi network on the system if the WiFi network signal strength of the first WiFi network drops below a minimum threshold, wherein the payment is apportioned between each provider of the WiFi networks to which the user computing device is connected.
Therefore, the claims of the instant application are not obvious over Gustafson, Townend, Ely, Fang, Donelson, Krumm and Friedl for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include (wherein the server is further programmed to, before the user computing device is connected to the WiFi network, send for display on the provider computing device an indication that the WiFi network has been selected by the user computing device) in at least Gustafson, Townend and Donelson because: Gustafson is not concerned about displaying an indication about a selected wifi network before the actual WIFI connection as claimed.  
Additionally, the combination Gustafson, Townend, Ely, Fang, Donelson, Krumm and Friedl clearly destroys the intent and purpose of Gustafson taken alone and/or in view of Ely, Fang, Donelson, Krumm and Friedl use of, for example, connecting automatically to the WIFI network without first displaying an indication of a WIFI network selection to be accepted by the WIFI network provider. Accordingly, the present invention is also distinguishable over of Gustafson taken alone and/or in view of Ely, Fang, Donelson, Krumm and Friedl. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
18.	Foreign prior art and NPL search was conducted however no relevant prior art was found.
19.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813. The examiner can normally be reached 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685